Citation Nr: 1644731	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.    

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for a right eardrum disorder.   

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for a right elbow disability. 

7.  Entitlement to service connection for a chronic respiratory disability manifested by wheezing.   

8.  Entitlement to service connection for a left thumb disorder. 

9.  Entitlement to a compensable rating for status post right forearm foreign body excision.

10.  Entitlement to a compensable rating for a left cornea scar.

11.  Entitlement to an increased rating for a left shoulder disorder, status post resection of the distal end of the left clavicle, rated as 20 percent disabling.

12.  Entitlement to an increased rating for a left knee disorder, status post total knee replacement, rated as 10 percent disabling before August 20, 2015, 100 percent disabling from August 20, 2015, and 30 percent disabling from October 1, 2016. 

13.  Entitlement to an increased rating for a right knee disorder, status post total knee replacement, rated as 10 percent disabling before March 31, 2016, 100 percent disabling from March 31, 2016, and 30 percent disabling from May 1, 2017.

14.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1983 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record also raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board also finds that the Veteran's February 2014 statement acts as an application to reopen a claim of service connection for bilateral hearing loss.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

In October 2016, the Veteran's representative waived agency of original jurisdiction review of the additional evidence that was added to the claims file since the September 2013 supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his July 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a personal hearing before a Veterans' Law Judge traveling to the RO (Travel Board hearing).  However, the September 2015 notice of his October 2015 Travel Board hearing was not mailed to his last address of record as listed in a May 2015 Report of General Information.  See 38 C.F.R. § 3.1(q) (2015) (notification for VA purposes is a written notice sent to the claimant's last address of record).  Given the lack of adequate notice of the earlier October 2015 Travel Board hearing, the Board finds that a remand is required to once again attempt to provide the Veteran with the hearing he had requested.  See 38 C.F.R. § 20.700 (2015).

To ensure compliance with due process requirements, this appeal is REMANDED to the AOJ for the following action:

The AOJ should schedule the claimant for a Travel Board hearing in accordance with his request.  

Notice of the day and time of the Travel Board hearing must be mailed to the Veteran's last address of record. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

